DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter   
Claims 10-17 are allowable. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Claims 1-9 & 18-20 are cancelled. 
Regarding claim 10, Lee et al discloses((US20060250850) a semiconductor storage device, comprising: a first memory string unit including a first memory string(FIG 1; 10 comprising M0-M31), the first memory string having a first string selection transistor at a first end and a second string selection transistor at a second end(SST and GST), a plurality of memory cell transistors being connected in series between the first and second string selection transistors(110, 120 & 130); a bit line connected to an end of the first string selection transistor (FIG 4; BL connected to SSL connected to SST), a source line connected to an end of the second string selection transistor(FIG 1 & 4; [0042], CSL connected to  GST); a word line connected to a gate of a memory cell transistor in the plurality of memory cell transistors(WL0-WL31 connected to gate of M0-M31); a first selection line connected to a gate of the SSL connected to SST); a second selection line connected to a gate of the second string selection transistor(GSL connected to GST). 
Nam et al (US9786372 FIG 5 & 8; discloses having block selection transistors TRB1-TRB8).
 Lee et al (US20110075499 FIG 2; [0056] discloses an equalizer 130_1 comprising transistors MN3 and MN4).

However, with respect to claim 10, none of the prior art teaches, suggests or renders obvious, either alone in combination a block selection circuit including a plurality of block selection transistors respectively connected to the first selection line, the word line, and the second selection line; an equalizer circuit including a first  connection transistor having a first end connected to the first selection line via the block selection circuit and a second end connected to the source line, a second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827